—Order, Supreme Court, New York County (Herman Cahn, J.), entered June 1, 1994, which, inter alia, granted defendant summary judgment dismissing the complaint, and granted defendant summary judgment as to liability on its counterclaim for reimbursement of certain expenses, unanimously affirmed, with costs.
Despite language in the commitment letter that there could be no oral modification of its, terms, plaintiff argues that the deadline for closing of the loan was modified orally several times. There is, however, no evidence of performance unequivocally referable to the alleged waiver of the original closing deadline (see, Absolute Direction v Anderson, 201 AD2d 256). No deadline was extended orally on the basis of a "specific, identifiable promise” (Massachusetts Mut. Life Ins. Co. v Gramercy Twins Assocs., 199 AD2d 214, 217). Nothing in the written agreement remotely suggests that defendant’s expenses would be paid from the $250,000 commitment fee. Concur— Murphy, P. J., Sullivan, Rosenberger, Ross and Tom, JJ.